Exhibit 10.6

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of May 15, 2006
(the “Effective Date”) between Raptor Pharmaceutical Inc., a Delaware
corporation with its principal offices located at 9 Commercial Blvd., Suite 200,
Novato, CA 94949 (the “Company”), and Todd C. Zankel., a resident of San
Francisco, California (the “Employee”).

In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:

1.            Position. During the term of this Agreement, Company will employ
Employee, and Employee will serve Company in the capacity of Chief Scientific
Officer. Employee will report directly to the Company's Chief Executive Officer.

2.            Duties. Employee will perform duties that are executive in nature,
consistent with his title; provided, however, that the Company shall not,
without Employee's express written consent, require Employee to be based
anywhere other than in Marin or Sonoma County, except for required travel on the
Company's business to an extent substantially consistent with travel required of
persons who hold similar positions or have similar duties with the Company.

3.            Exclusive Service. Employee will devote substantially all his
working time and efforts to the business and affairs of the Company. The
foregoing shall not, however, preclude Employee (a) from engaging in appropriate
civic, charitable or religious activities, (b) from devoting a reasonable amount
of time to private investments and business interests, (c) from serving on the
boards of directors or advisors of, or as a consultant to, other entities, or
(d) from providing incidental assistance to family members on matters of family
business, so long as the foregoing activities and service do not conflict with
Employee's responsibilities to the Company.

 

4.

Term of Employment.

4.1          Initial Term. The Company agrees to continue Employee's employment,
and Employee agrees to remain in the employ of the Company, for a period of
three (3) years after the Effective Date unless Employee's employment is earlier
terminated pursuant to the provisions of this Agreement.

4.2          Renewal. The term of Employee's employment shall be extended
automatically, without further action of either party, as of thirty three (33)
months after the Effective Date and on each succeeding anniversary of that date,
for terms of one (1) year, unless on or before ninety (90) days prior to the
last day of the term of Employee's employment or any extension thereof, the
Company or Employee shall notify the other in writing of its intention not to
renew Employee's employment, in which case Employee's employment shall terminate
at the end of the original term or any extension thereof. If either party
notifies the other of its intention not to renew Employee's employment less than
ninety (90) days prior to the end of the term of this Agreement or any extension
thereof, then such termination shall be effective ninety (90) days from such
notice. No notice of non-renewal may be given by either party after a renewal
term has commenced. Any such renewal shall be upon such terms and conditions set
forth

 

1

 


--------------------------------------------------------------------------------



 

herein, unless otherwise agreed between the Company and Employee. The notice of
non-renewal by either party shall in no way constitute a breach of this
Agreement.

4.3         Termination of Agreement. This Agreement shall terminate on the date
on which all obligations of the parties hereto have been satisfied.

 

5.

Compensation and Benefits.

5.1          Base Salary. The Company agrees to pay Employee a minimum annual
salary of One hundred fifty thousand ($150,000), or in the event of any portion
of a year, a pro rata amount of such annual salary. Employee's base salary shall
be reviewed by the Board of Directors or for possible increases prior to the
start of each fiscal year, effective at the beginning of such fiscal year.
Employee's salary will be payable as earned in accordance with Company's
customary payroll practice.

5.2          Cash Bonus. Employee will be eligible to receive annual and
discretionary cash bonuses as determined by the Board of Directors.

5.3          Additional Benefits. Employee will be eligible to participate in
Company's employee benefit plans of general application, including without
limitation pension and profit-sharing plans, deferred compensation, supplemental
retirement or excess-benefit plans, stock option, incentive or other bonus
plans, life, health, disability, accident and dental insurance programs, 401(k)
plan, paid vacations and sabbatical leave plans, and similar plans or programs,
in accordance with the rules established for individual participation in any
such plan. Employee shall be entitled each year to four (4) weeks leave for
vacation at full pay, provided, that at the end of each year, Employee may
accrue and carry over to the next succeeding year a maximum of two (2) weeks of
unused vacation. Employee shall also be entitled to reasonable holidays and
illness days with full pay in accordance with the Company's policy from time to
time in effect.

5.4          Stock Options. Upon approval by the Board of Directors, Employee
will be granted options to purchase 250,000 of the Company’s or the Company’s
parent’s common stock at the closing price on the date of grant. Such stock
options will vest 6/36ths on the six month anniversary of the grant date and
1/36th per month thereafter and will expire ten (10) years from date of grant.
Employee will be eligible to receive future stock grants and stock option awards
in the discretion of the Board of Directors.

5.5         Expenses. The Company will reimburse Employee for all reasonable and
necessary expenses incurred by Employee in connection with the Company's
business, provided that such expenses are in accordance with applicable policy
set by the Board from time to time and are properly documented and accounted for
in accordance with the policy of the Company and with the requirements of the
Internal Revenue Service.

6.            Proprietary Rights. Employee hereby agrees to execute an Employee
Invention Assignment and Confidentiality Agreement with the Company in
substantially the form attached hereto as Exhibit A.

 

2

 


--------------------------------------------------------------------------------



 

 

 

7.

Termination.

7.1         Events of Termination. Employee's employment with the Company shall
terminate upon any one of the following:

(a)          Ninety (90) days after the effective date of a written notice sent
to Employee stating the Company's determination made in good faith that it is
terminating Employee for “Cause” as defined under Section 7.2 below
(“Termination for Cause”), provided, that if the “Cause” for termination is a
curable failure by Employee to properly perform his assigned duties, then the
Company will give Employee written notice of such failure (a “Cause Notice”),
and if Employee failure to cure such failure to the reasonable satisfaction of
the Chief Executive Officer within sixty (60) days after the Company gives the
Cause Notice, then the Company may immediately terminate Employee's employment,
and such termination will be conclusively deemed to be for “cause” hereunder; or

(b)          thirty (30) days after the effective date of a written notice sent
to Employee stating the Company's determination made in good faith that, due to
a mental or physical incapacity, Employee has been unable to perform his duties
under this Agreement for a period of not less than six (6) consecutive months or
180 days in the aggregate in any 12-month period unless Employee has been on a
leave approved by the Company’s Chief Executive Officer (“Termination for
Disability”); or

 

(c)

Employee's death (“Termination Upon Death”); or

(d)          the effective date of a written notice sent to the Company stating
Employee's determination made in good faith of “Constructive Termination” by the
Company, as defined under Section 7.3 below (“Constructive Termination”); or

(e)          thirty (30) days after the effective date of a notice sent to
Employee stating that the Company is terminating his employment, without cause,
which notice can be given by the Company at any time after the Effective Date at
the Company's sole discretion, for any reason or for no reason (“Termination
Without Cause”); or

(f)           the effective date of a notice sent to the Company from Employee
stating that Employee is electing to terminate his employment with the Company
(“Voluntary Termination”).

7.2          “Cause” Defined. For purposes of this Agreement, “cause” for
Employee's termination means Employee's conviction of a felony involving moral
turpitude and will exist at any time after the happening of one or more of the
following events:

(a)          any willful act or acts of dishonesty undertaken by Employee and
intended to result in substantial gain or personal enrichment of Employee at the
expense of the Company; or

(b)          any willful act of gross misconduct which is materially and
demonstrably injurious to the Company.

 

3

 


--------------------------------------------------------------------------------



 

 

No act, or failure to act, by Employee shall be considered “willful” if done, or
omitted to be done, by him in good faith and in the reasonable belief that his
act or omission was in the best interest of the Company and/or required by
applicable law.

7.3          “Constructive Termination” Defined. “Constructive Termination”
shall mean:

(a)          a material reduction in Employee's salary or benefits not agreed to
by Employee; or

(b)          a material change in Employee's responsibilities not agreed to by
Employee; or

(c)          the Company's failure to comply in any material respect with any
material term of this Agreement; or

(d)          a requirement that Employee relocate to an office that would
increase Employee's one-way commute distance by more than fifty (50) miles; or

(e)          a “Change in Control” of the Company, as defined herein. A “Change
in Control” means the occurrence of any of the following events: (i) any sale or
exchange of the capital stock by the stockholders of the Company in one
transaction or series of related transactions where more than fifty percent
(50%) of the outstanding voting power of the Company is acquired by a person or
entity or group of related persons or entities; or (ii) any reorganization,
consolidation or merger of the Company where the outstanding voting securities
of the Company immediately before the transaction represent or are converted
into less than fifty percent (50%) of the outstanding voting power of the
surviving entity (or its parent corporation) immediately after the transaction;
or (iii) the consummation of any transaction or series of related transactions
that results in the sale of all or substantially all of the assets of the
Company; or (iv) any “person” or “group” (as defined in the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) becoming the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly of
securities representing more than fifty percent (50%) of the voting power of the
Company then outstanding; or (v) less than a majority of the Board of Directors
are persons who were either nominated for election by the Board of Directors or
were elected by the Board of Directors. A “change of control” will specifically
exclude the Company’s initial stock for stock exchange with Highland Clan
Creations Corp. expected to occur in May 2006.

 

8.

Effect of Termination.

8.1         Termination for Cause or Voluntary Termination. In the event of any
termination of Employee's employment pursuant to Section 7.1(a) or Section
7.1(f), the Company shall immediately pay to Employee the compensation and
benefits otherwise payable to Employee under Section 5 through the date of
termination. Employee's rights under the Company's benefit plans of general
application shall be determined under the provisions of those plans.

8.2         Termination for Disability. In the event of termination of
employment pursuant to Section 7.1(b):

 

4

 


--------------------------------------------------------------------------------



 

 

(a)          the Company shall immediately pay to Employee the compensation and
benefits otherwise payable to Employee under Section 5 through the date of
termination,

(b)          for three (3) months after the termination of Employee's
employment, the Company shall continue to pay Employee (A) his salary under
Section 5.1 above at Employee's then-current salary, less applicable withholding
taxes, payable on the Company's normal payroll dates during that period, (B) his
annual cash bonus pro rata for three (3) months under Section 5.2 above, (C)
shall continue his benefits under Section 5.3 above, and (D) Employee’s options
under section 5.4 shall continue to vest for three months after termination, and

(c)          Employee shall receive other severance and disability payments as
provided in the Company's standard benefit plans.

Within thirty (30) days of the Effective Date, the Company will procure
disability insurance sufficient to fund its obligations to Employee hereunder,
naming the Employee as payee. The Company shall maintain such insurance in force
at all times that Employee is employed pursuant to this Agreement.

8.3         Termination Upon Death. In the event of termination of employment
pursuant to Section 7.1(c), all obligations of the Company and Employee shall
cease, except the Company shall immediately pay to Employee (or to Employee's
estate) the compensation and benefits otherwise payable to Employee under
Section 5 through the date of termination.

8.4          Constructive Termination or Termination Without Cause. In the event
of any termination of this Agreement pursuant to Section 7.1(d) or Section
7.1(e),

(a)          the Company shall immediately pay to Employee the compensation and
benefits otherwise payable to Employee under Section 5 through the date of
termination, and

(b)          for twelve (12) months after the termination of Employee's
employment, the Company shall continue to pay Employee (A) his salary under
Section 5.1 above at Employee's then-current salary, less applicable withholding
taxes, payable on the Company's normal payroll dates during that period, (B) his
annual cash bonus under Section 5.2 above, and (C) shall continue his benefits
under Section 5.3 above, and

(c)          If the termination occurs after a Change in Control, then in
addition to the foregoing benefits, all of Employee's vested and unvested
options to purchase the Company's or the Company’s parent’s Common Stock shall,
as of the date of employment termination, be immediately exercisable in full and
shall remain exercisable for the periods specified in such options or the plans
governing such options, and all shares of the Company's or the Company’s
parent’s Common Stock owned by Employee shall immediately be released from any
and all vesting restrictions, and Company shall pay Employee in a lump sum, in
cash, on or before the fifth business day following the effective date of
termination, an amount equal to Employee's salary for one year at the time of
termination; provided, that if the total amount of the benefits available to
Employee under this Section 8.4, either alone or together with other payments
which Employee has the right to receive from the Company, would constitute a

 

5

 


--------------------------------------------------------------------------------



 

“parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), then the Company shall pay to Employee at the
time of termination an additional amount such that the net amount retained by
Employee, after deduction of the excise tax imposed by Section 4999 of the Code
and any federal, state and local income tax and excise tax imposed on such
additional amount, shall be equal to the amount payable to the Employee under
this Section 8.4 as originally determined prior to the deduction of the excise
tax.

 

9.

Miscellaneous.

 

 

9.1

Dispute Resolution.

(a)          Arbitration of Disputes. Any dispute under this Agreement shall be
resolved by arbitration in the State of California, Sonoma County, and, except
as herein specifically stated, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (“AAA
Rules”) then in effect. However, in all events, these arbitration provisions
shall govern over any conflicting rules which may now or hereafter be contained
in the AAA Rules. Any judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction over the subject matter thereof. The
arbitrator shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve such
dispute; provided, however, that the parties retain their right to, and shall
not be prohibited, limited or in any other way restricted from, seeking or
obtaining equitable relief from a court having jurisdiction over the parties.

(b)          Compensation of Arbitrator. Any such arbitration will be conducted
before a single neutral arbitrator who will be compensated for his or his
services at a rate to be determined by the parties or by the American
Arbitration Association, but based upon reasonable hourly or daily consulting
rates for the arbitrator in the event the parties are not able to agree upon his
or his rate of compensation.

(c)          Selection of Arbitrator. The American Arbitration Association will
have the authority to select an arbitrator from a list of arbitrators who are
partners in a nationally recognized firm of independent certified public
accountants from the management advisory services department (or comparable
department or group) of such firm; provided, however, that such firm cannot be
the firm of certified public accountants then auditing the books and records of
either party or providing management or advisory services for either party.

(d)          Payment of Costs. Employee shall bear only those costs of
arbitration he or she would otherwise bear had he or she brought a claim covered
by this Agreement in court.

(e)          Burden of Proof. For any dispute submitted to arbitration, the
burden of proof will be as it would be if the claim were litigated in a judicial
proceeding.

(f)           Award. Upon the conclusion of any arbitration proceedings
hereunder, the arbitrator will render findings of fact and conclusions of law
and a written opinion setting forth the basis and reasons for any decision
reached and will deliver such documents to each party to this Agreement along
with a signed copy of the award.

 

6

 


--------------------------------------------------------------------------------



 

 

(g)          Terms of Arbitration. The arbitrator chosen in accordance with
these provisions will not have the power to alter, amend or otherwise affect the
terms of these arbitration provisions or the provisions of this Agreement.

(h)          Exclusive Remedy. Except as specifically otherwise provided in this
Agreement, arbitration will be the sole and exclusive remedy of the parties for
any dispute arising out of this Agreement.

9.2          Severability. If any provision of this Agreement shall be found by
any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable and to the extent that to do so would
not deprive one of the parties of the substantial benefit of its bargain. Such
provision shall, to the extent allowable by law and the preceding sentence, be
modified by such arbitrator or court so that it becomes enforceable and, as
modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.

9.3          No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.

9.4          Assignment. This Agreement and all rights hereunder are personal to
Employee and may not be transferred or assigned by Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company's
obligations hereunder.

9.5         Withholding. All sums payable to Employee hereunder shall be reduced
by all federal, state, local and other withholding and similar taxes and
payments required by applicable law.

9.6         Entire Agreement. This Agreement constitutes the entire and only
agreement and understanding between the parties relating to employment of
Employee with Company and this Agreement supersedes and cancels any and all
previous contracts, arrangements or understandings with respect to Employee's
employment; except that the Employee Invention Assignment and Confidentiality
Agreement shall remain as an independent contract and shall remain in full force
and effect according to its terms.

9.7          Amendment. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by an agreement in writing executed by both
parties hereto.

9.8          Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and hand delivered, sent by telecopier,
sent by registered first class mail, postage pre-paid, or sent by nationally
recognized express courier

 

7

 


--------------------------------------------------------------------------------



 

service. Such notices and other communications shall be effective upon receipt
if hand delivered or sent by telecopier, five (5) days after mailing if sent by
mail, and one (l) day after dispatch if sent by express courier, to the
following addresses, or such other addresses as any party shall notify the other
parties:

 

If to the Company:

Raptor Pharmaceutical Inc.

9 Commercial Blvd., Suite 200

Novato, CA 94949

 

 

Telecopier:

415-382-1368

 

Attention:

Christopher M. Starr, Ph.D.

Chief Executive Officer

 

 

If to Employee:

Todd C. Zankel, Ph.D.

6930 California Street

San Francisco, CA 94121

 

Telecopier:

N/A

9.9          Binding Nature. This Agreement shall be binding upon, and inure to
the benefit of, the successors and personal representatives of the respective
parties hereto.

9.10       Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents and the word “or” is used in the inclusive sense.

9.11       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.

9.12        Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

9.13       Attorneys' Fees. In the event of any claim, demand or suit arising
out of or with respect to this Agreement, the prevailing party shall be entitled
to reasonable costs and attorneys' fees, including any such costs and fees upon
appeal.

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.

Raptor Pharmaceutical Inc.

Todd C. Zankel, Ph.D.

                                                                           

 

By: Christopher M. Starr, Ph.D.

 

 

Chief Executive Officer

 

 

 

8

 

 

 